Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 20, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148305 & (63)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148305
                                                                    COA: 304935
                                                                    Genesee CC: 08-023581-FC
  FERONDA MONTRE SMITH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file pro per supplemental action is
  GRANTED. The application for leave to appeal the October 29, 2013 judgment of the
  Court of Appeals is considered, and it is GRANTED, limited to the issues: (1) whether
  the defendant was deprived of his constitutional right to a speedy trial; and (2) whether
  the defendant was deprived of his due process right to a fair trial through the presentation
  of perjured testimony.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 20, 2014
         d0617
                                                                               Clerk